DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 1/21/2022, with respect to the interpretation of claim 11 under 35 USC 112(f) have been fully considered and are persuasive in view of the amendment changing “sender” to “transmitter” (Applicant’s Arguments and Remarks, page 1).  The previous invocation of 35 USC 112(f) been withdrawn. 

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 1/21/2022, with respect to the rejection of claims 1-5, 7-15 and 17-20 under 35 USC 103 have been fully considered and are persuasive in view of the incorporation of objected subject matter from the Non-Final Office action, dated 10/22/2021 (Applicant’s Arguments and Remarks, pages 1-2).  The previous grounds of rejection have been withdrawn. 


Allowable Subject Matter

Claims 1, 3-5, 7-11, 13-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant has fully incorporated previously objected subject matter found allowable in the Non-Final Office Action, dated 10/22/2021. 
Note that no Double Patenting rejection has been presented with respect to US Patent No. 10,813,160 (“160”). Although claim 4 of 160 contains some of the allowable subject matter now amended into the independent claims, it is in the context of waking for an uplink transmission (see claim 1 of 160) and not a downlink transmission as claimed here and significant structural differences exist between the claims such that modifying claims 1 and 4 of 160 to reject the claimed subject matter herein claimed in the independent claims would be beyond the skill of a person of ordinary skill in the art at the time of the invention and would amount to total reconstruction of the claimed invention of claims 1 and 4 of 160.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466